PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Robert Carmine Mario Sella, et al.
Application No. 16/154,370
Filing Date: October 8, 2018
Attorney Docket No. 4613-001.US
For: Alternating Current Neutral and Ground Inductive Electromagnetic Rectification Apparatus
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the renewed petition under 37 CFR 1.55(f), filed June 29, 2022, to accept the delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of Brazil Patent Application 
No. 2020180081689 received on June 29, 2022.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions